Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-13 are pending in this application.
Response to Amendment
2.	Applicant’s amendment filed 01/25/2022 in response to the previous Office Action (12/02/2021) is acknowledged.  Rejections of claims 1-4 and 6 under 35 U.S.C. 102(a)(1) (item 5) and under 35 U.S.C. 112(b) (items 7a-7e) second paragraph have been obviated.  	
Even though applicants overcome the prior art rejections and the 112(b) rejections by amending the claims, applicant’s amendment raises new issue that needs further rejection.  

Election/Restrictions
3.	Applicant’s election of Group I in the reply filed on 11/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image1.png
    154
    651
    media_image1.png
    Greyscale

After further review of the case, it is deemed necessary to withdraw the Restriction between Group I and Group III. 

4.	Newly submitted amended claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Amended claim 1 is now drawn to both Group I and Group II and is broader in scope.  Original Group I is drawn to the five chemical structures.  

    PNG
    media_image1.png
    154
    651
    media_image1.png
    Greyscale

Amended claim 1 now includes X = C and Y= N, O or S that belongs to Group II.  For example, the forth species in newly added claim 9 belongs to Group II (see below).

    PNG
    media_image2.png
    99
    161
    media_image2.png
    Greyscale

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the subject matter of Group II in claim 1 is withdrawn from consideration as being directed to a non-elected invention. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 8, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a. Regarding claim 8, the term "include" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
It is recommended that applicants amend the claim as “selected from”.

b.  In claim 8, the phrase “other inflammatory diseases” is indefinite.  What are the other inflammatory diseases? What is covered and what is not?  

 c.  Claims 12-13 are rejected because the phrase “for treating diseases ....” in claim 12 is indefinite. Literally, it simply states an intention, which is a mental state, not a patentable limitation.  Hence the claim is improperly dependent, as it does not further limit the claim on which it depends. That is how the claim has been examined. Alternatively, this may be intended as a method of use claim, in which case, the claim 

Objection
7.	Claim 1 and claims dependent thereon (i.e. claims 2-7 and 9-11) are objected to as being drawn to multiple inventions.  Applicants have to delete non-elected invention of Group II from claim 1 and also delete the fourth compound in newly added claim 9 where X = N and Y = CH.  

    PNG
    media_image2.png
    99
    161
    media_image2.png
    Greyscale


Note that Group I is shown below.

    PNG
    media_image1.png
    154
    651
    media_image1.png
    Greyscale


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
				 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 1, 2022